NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Argued October 6, 2010
                                  Decided October 13, 2010

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             DIANE P. WOOD, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 10‐2056
                                                     Appeal from the United States
UNITED STATES OF AMERICA,                            District Court for the Eastern
     Plaintiff‐Appellee,                             District of Wisconsin.

       v.                                            No. 2:09‐cr‐00091‐CNC‐4

ALBERTO E. RODRIGUEZ,                                Charles N. Clevert, Jr.,
     Defendant‐Appellant.                            Chief Judge.

                                          O R D E R

        Alberto Rodriguez pled guilty to conspiring to distribute marijuana, see 21 U.S.C.
§§ 846, 841(a)(1).  He was sentenced to a term of 37 months’ imprisonment.  He argues on
appeal that the sentence is unreasonable because the district court failed to respond to his
argument that he should have only been sentenced to serve 8 days followed by a 4‐year
term of supervised release. 

        For more than two years, Rodriguez and three codefendants ran a marijuana‐
distribution scheme.  Rodriguez’s task was to wire money to a wholesaler in Texas; his
codefendants would then drive to Texas from Wisconsin to retrieve the drugs.  Rodriguez
received a share of the product, which he sold out of his apartment.  After being arrested, he
told the government what he knew about the operation, which earned him a reprieve from
the statutory minimum sentence of 5 years’ imprisonment.  See 18 U.S.C. § 3553(f); 21 U.S.C.
No. 10‐2056                                                                              Page 2

§ 841(b)(1)(B); U.S.S.G. § 5C1.2(a).  With the mandatory minimum out of the way, his
advisory guideline range was 37 to 46 months.

        At sentencing, defense counsel painted a portrait of a determined young man who,
since succumbing briefly to the temptation of the criminal underworld, pulled himself
together and was making significant strides toward a respectable life.  Highlighting
Rodriguez’s compliance with the conditions of pretrial release, counsel noted that his client
cooperated with the government after being arrested.  He had become “a valued employee”
at a local carwash and was planning to earn a business degree and open up a coffee shop. 
And should the lure of illegal drugs cause Rodriguez to stumble on his way, he would have
to contend with his sister, an ex‐Marine who had moved into his spare bedroom to “keep[]
an eye on him.”  Sending Rodriguez off to prison, counsel argued, would merely derail his
progress and jeopardize his potential.

       The district court rejected Rodriguez’s plea for what would be rather extreme
leniency and sentenced him to 37 months.  The judge noted Rodriguez’s minimal criminal
history by observing that he had “not engaged in a life of crime.”  Yet the judge was
troubled by the fact that Rodriguez had been “intimately involved” in a drug‐trafficking
conspiracy that “endangered people in the community.”  Balancing these countervailing
considerations, the judge settled on a sentence at the low end of the guideline range.

        Citing United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005), Rodriguez
argues that the district court did not respond to his principal argument at sentencing.  How
much a judge needs to say, however, depends on the circumstances of the case.  United
States v. Miranda, 505 F.3d 785, 796 (7th Cir. 2007).  So long as the record shows that the
court heard and considered the argument, “it matters little” that its response is brief, United
States v. Williams, No. 09‐3174, 2010 WL 3035483, at *8 (7th Cir. Aug. 5, 2010), or merely
implicit, United States v. Poetz, 582 F.3d 835, 839 (7th Cir. 2009).  And then there are some
“stock arguments” that the district court need not—indeed ought not—respond to at all. 
United States v. Gary, 613 F.3d 706, 709 (7th Cir. 2010).

       We think that the district court here said more than enough in sentencing Rodriguez. 
In essence Rodriguez argued that, because he had no criminal background, had accepted
responsibility for his behavior, and had accumulated some accomplishments since being
arrested, he should have been sentenced to a term of supervised release rather than a prison
term.  During the sentencing colloquy the district court recognized that Rodriguez’s sparse
criminal history “certainly suggests [he] ha[s] not engaged in a life of crime.”  And then the
court elaborated on this point in its written statement of reasons: “The defendant has a
minimal prior record and is remorseful.  He has done well on bond and has maintained
No. 10‐2056                                                                             Page 3

employment.”  Thus the record shows that the court heard and considered Rodriguez’s
primary argument in mitigation.  See United States v. Pape, 601 F.3d 743, 747 (7th Cir. 2010)
(evaluating both oral pronouncement and written statement to determine whether
sentencing explanation was sufficient).  But the court was not obligated to cease its inquiry
there; instead it properly focused its attention on the other statutory sentencing factors,
observing that Rodriguez was “intimately involved” in a crime that “put[] a lot of people at
risk.”  See 18 U.S.C. § 3553(a)(1), (a)(2)(A), (a)(2)(C).  Because the court acknowledged
Rodriguez’s primary argument in mitigation and then gave meaningful consideration to the
statutory sentencing factors, the sentence it imposed, one at the bottom of an accurate
guideline range, was reasonable.

        Even if the district court had passed over Rodriguez’s argument in silence, however,
the sentence would still not be unreasonable.  A sentencing court need not address stock
arguments that do not meaningfully distinguish the defendant.  United States v. Hall, 608
F.3d 340, 347 (7th Cir. 2010).  And Rodriguez’s minimal criminal history, see United States v.
Young, 590 F.3d 467, 474 (7th Cir. 2009), the degree to which he accepted responsibility, see
United States v. Tahzib, 513 F.3d 692, 695 (7th Cir. 2008), and the educational and vocational
progress he achieved following his arrest, see United States v. Paige, 611 F.3d 397, 398 (7th
Cir. 2010), all fall squarely within that category of sentencing arguments that a court may
reject without discussion.

       For these reasons, the judgment of the district court is AFFIRMED.